t c memo united_states tax_court pacific management group bsc leasing inc tax_matters_partner et al petitioners v commissioner of internal revenue respondent docket nos and consolidated cases filed date ernest s ryder and richard v vermazen for petitioners kevin w coy heather k mccluskey and louis b jack for respondent memorandum opinion lauber judge currently before the court is respondent’s motion to compel production of documents responsive to subpoena duces tecum served on steven dunning motion the issue is whether petitioners have met their the docket numbers and captions of the cases consolidated herewith are set forth in the appendix see infra p burden to establish that the attorney-client_privilege applies to documents withheld in response to this subpoena we conclude that they have not met their burden because the privilege log provided to respondent and the court is inadequate background these consolidated cases were tried at the court’s special trial session com- mencing date in san diego california the following facts are sta- ted solely for the purpose of deciding this motion and not as findings_of_fact in this case see rule b fed r civ p a 115_tc_15 aff’d 269_f3d_854 7th cir petitioners include numerous individuals affiliated with various entities collectively petitioners that provided engineering services in certain peti- tioners met with ernest ryder an attorney who described an arrangement designed to minimize their federal income taxes petitioners eventually hired mr ryder to implement this structure respondent contends among other things that this structure lacked economic_substance all statutory references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated before trial respondent served a subpoena duces tecum on steven dunning subpoena an attorney who for many years had provided legal corporate and business advice to petitioners see rule mr dunning appeared at trial on date and produced certain documents he declined to produce numerous other documents chiefly emails on the ground that they were protected by the attorney-client_privilege mr dunning supplied a privilege log titled attorney client privileged e-mail log this log consists of a table with four columns column captioned from lists the name of the person who sent the email column captioned to lists the name or email address of the person or persons to whom the email was addressed column captioned cc lists the name or email address of the person or persons who were copied on the email column captioned email date sent indicates the date and time when the email was sent the log i sec_55 pages long and covers about big_number emails the privilege log contains no other information it does not state the subject of any email it does not describe the contents of any email it does not indicate whether documents were attached to any email or what the contents of any such documents were and it does not describe the purpose for which any email or attached document was created petitioners offered no supplementary evidence at trial to support application of the attorney-client_privilege to any particular email or document during trial on date respondent filed the motion to compel and the parties presented oral argument at the conclusion of the argument the court indicated that it would grant the motion because the privilege log supplied by mr dunning was inadequate to sustain the claim of privilege discussion sec_7453 provides that tax_court proceedings are conducted in ac- cordance with the rules of evidence applicable in trials without a jury in the united_states district_court of the district of columbia the federal rules of evidence which incorporate the common_law rules of privilege apply to proceedings in that court see fed r evid the attorney-client_privilege applies to communications made in confidence by a client to an attorney for the purpose of obtaining legal advice and by an attorney to a client where the communication contains legal advice or reveals confidential information regarding the client’s request for advice 449_us_383 104_tc_677 93_tc_521 the burden of establishing that the attorney-client_privilege applies to particular communications or documents rests with the party asserting the privilege see bernardo t c pincite ftc v lukens steel co 444_fsupp_803 d d c in general a blanket assertion of the privilege will not suffice rather ‘ t he proponent must conclusively prove each element of the privilege ’ 148_f3d_1100 d c cir quoting 518_fsupp_675 d d c bernardo t c pincite rule e of the federal rules of civil procedure provides that a person withholding subpoenaed information under a claim that it is privileged must expressly make the claim and must also describe the nature of the withheld documents communications or tangible things in a manner that without revealing information itself privileged or protected will enable the parties to assess the claim see also fed r civ p b the tax_court rules_of_practice and procedure do not contain specific provisions addressing the issue presented here where as here there is no applicable rule the court may give particular weight to the federal rules of civil procedure rule b see 99_tc_604 in practice this court has generally required the submission of a privilege log whenever a party asserts the privilege over a large number of docu- ments see bernardo t c pincite hartman v commissioner tcmemo_2009_124 cf 190_frd_1 d d c a privilege log is the universally accepted means of asserting privileges in discovery in the federal courts a privilege log must set forth facts that establish as to each document each element of the claimed privilege 286_frd_95 d d c 186_frd_102 d d c see 484_f2d_820 d c cir as one court stated an assertion of privilege requires at a minimum the identification of the authors dates of preparation and subject matter of the documents as well as facts establishing each element of the privilege claim 132_frd_1 d d c without an adequately detailed privilege log neither a requesting party nor a court can adequately assess whether the privilege has been properly claimed or what the proper scope of the claimed privilege is see 286_frd_95 unfortunately all too many privilege logs this court has discretion in deciding how to determine whether a privilege has been properly claimed the court may require the parties to submit affidavits 146_f3d_881 d c cir or privilege logs 5_f3d_1508 d c cir the court may also conduct in_camera review 491_us_554 and take testimony or receive evidence at trial or an evidentiary hearing would describe the very same document as ‘letter from client to lawyer-- attorney client privilege ’ that entry is insufficient since there is no indication in the log of why the document was intended to be confidential 73_f3d_464 2d cir an attorney preparing a privilege log must balance the need to show that specific communications are privileged against the risk of inadvertently waiving the attorney-client_privilege by disclosing too much information in assessing the adequacy of a privilege log a court should be mindful of this consideration see fed r civ p b a ii e a ii cf 2_fsupp2d_58 n d d c a party resisting disclosure must produce some form of privilege log although the degree of specificity required is dictated by the needs of the case but where the privilege log supplies no information whatever about the subject of the allegedly privileged communications the log is plainly inadequate the log mr dunning supplied does not state the subject of any email it does not describe the contents of any email it does not indicate whether documents were attached to any email or what the contents of any such documents were it does not describe the purpose for which any email or attached document was created and it includes no facts indicating that any particular communication was intended to be confidential it thus fails to establish each element of the attorney-client_privilege mr dunning is the corporate and general business attorney for petitioners and has long served as their trusted advisor it is impossible to determine from the privilege log which of the communications to and from mr dunning involve legal advice as opposed to general business advice or transactional matters that do not entail legal advice see in re lindsey f 3d pincite w here one consults an attorney not as a lawyer but as a friend or as a business adviser or banker or negotiator the consultation is not professional nor the statement privileged 161_frd_224 d d c w trails inc v camp coast to coast inc 139_frd_4 d d c attorney-client communications concerning business matters are not within the attorney-client_privilege as we noted during the oral argument i n certain circumstances courts will give lawyers a second shot at establishing privilege by doing a more specific privilege log mr dunning was here in court on the first day of trial when respondent’s counsel stated his intention to challenge the privilege log as inadequate for lack of detail despite that warning mr dunning has not provided a more specific privilege log because we find the privilege log inadequate we need not address respondent’s alternative contention that the attorney-client_privilege has been waived see eg 676_f2d_793 d c cir a ny voluntary disclosure by the client to a third party breaches the confidentiality of the attorney-client relationship and therefore continued in sum we find that mr dunning and petitioners have failed to meet their burden of establishing that the attorney-client_privilege properly applies to the documents listed in his privilege log see 566_f2d_242 d c cir chevron corp f_r d pincite 722_fsupp2d_66 d d c petitioners have adduced no other reason why these documents should not be produced we will therefore grant respondent’s motion to compel production of the documents in question to reflect the foregoing an appropriate order will be issued continued waives the privilege appendix cory m severson rochelle severson docket no pacific aquascape international inc docket no pacific environmental resources corp docket no mark e krebs janet b krebs docket no johan a perslow marie majkgard perslow docket no pacific aquascape inc docket no curtis hartwell docket no pacific advanced civil engineering inc docket no richard f boultinghouse loraine boultinghouse docket no johan a perslow docket no johan a perslow docket no mark e krebs janet torrey b krebs docket no pacific environmental resources corporation docket no gary j tolosa zoila m tolosa docket no derek h karimoto debbie j karimoto docket no andrew d komor summer j komor docket no mark e krebs janet b krebs docket no michael g krebs laura m krebs docket no james a matthews jr kristen l matthews docket no johan a perslow docket no bruce m phillips laura k phillips docket no cory m severson rochelle l severson docket no sonny o sim emily c ang docket no pacific aquascape california incorporated docket no sonny o sim emily a sim docket no gary j tolosa zoila m tolosa docket no water specialty group incorporated a k a water specialty group docket no perc water corporation subsidiaries a k a perc water corporation docket no pacific environmental resources corporation a arizona corporation perc docket no michael g krebs laura m krebs docket no mark e krebs janet torrey krebs docket no gary j tolosa zoila m tolosa docket no cory m severson rochelle l severson docket no sonny o sim emily a sim docket no bruce m phillips and laura k phillips deceased docket no james a matthews jr kristen l matthews docket no andrew t komor summer j komor docket no derek h karimoto debbie j karimoto docket no and johan a perslow docket no
